TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00223-CV


Carol Melia Copeland, Appellant

v.

U.S. Bank National Association, as Trustee for Asset-Backed Pass-Through Certificates
Series 2006-WFHE3, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
NO. 11-2144-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Carol Melia Copeland has filed a notice of settlement and motion for
dismissal of appeal.  Appellant states that she does not wish to continue to pursue her appeal and
requests that this Court dismiss her appeal.  Accordingly, we grant her motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed on Appellant's Motion
Filed:   September 19, 2012